124 S.E.2d 124 (1962)
256 N.C. 462
Richard CRATCH, W. T. Cratch, C. D. Cratch, Hubert Cratch, Daniel Cratch, Sally Cratch, Joffrey Cratch, Cleve Cratch, Blake Cratch, William Cratch, and Bernie Cratch
v.
Plummie TAYLOR and Rufus Paramore.
No. 22.
Supreme Court of North Carolina.
February 28, 1962.
*125 Leroy Scott, A. W. Bailey, Washington, for plaintiffs.
Rodman & Rodman, Washington, for defendants.
PER CURIAM.
The assignments of error purport to be supported by exceptions which appear nowhere in the record except in the purported assignments of error. Such exceptions are ineffective and will not be considered on appeal. Holden v. Holden, 245 N.C. 1, 95 S.E.2d 118. Even so, in the absence of any exceptions, or when exceptions have not been preserved in accordance *126 with the requirements of our Rules, the appeal will be taken as an exception to the judgment. An exception to the signing of the judgment presents nothing for review except whether or not the court's conclusion of law is supported by the finding or findings of fact; such exception does not challenge the correctness of any findings of fact. Logan v. Sprinkle, 256 N.C. 41, 123 S.E.2d 209.
When no exception has been taken to a finding of fact, such finding is presumed to be supported by competent evidence and is binding on appeal. City of Goldsboro v. Atlantic Coast Line R. R. Co., 246 N.C. 101, 97 S.E.2d 486.
In this case, the finding of the court below supports the judgment and it is
Affirmed.
WINBORNE, C. J., not sitting.